DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Application Status
 This action is written in response to applicant's Amendments and Remarks filed 03 December 2020 in response to the Office Action of 03 September 2020. Claim 1 is amended. Claim 26 is newly added. Claims 1-5, 7-10, 12, 16, 19, and 24-26 are pending and under examination. 

Terminal Disclaimer
The terminal disclaimer filed on 03 December 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 9970047 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7-10, 12, 16, 19, and 24-26  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  
The test of enablement is whether one skilled in the art could make and use the claimed invention from the disclosures in the specification coupled with information known in the art without undue experimentation (United States v. Telectronics., 8 USPQ2d 1217 (Fed. Cir. 1988)). Whether undue experimentation is needed is not based upon a single factor but rather is a conclusion reached by weighing many factors. These factors were outlined in Ex parte Forman, 230 USPQ 546 (Bd. Pat. App. & Inter. 1986) and again in In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988), and the most relevant factors are indicated below:
Nature of the Invention
The claims of the instant application recite “A method of quantifying mRNA capping efficiency, the method comprising: (1) providing an mRNA sample comprising capped mRNA and uncapped mRNA;
(2) annealing the mRNA sample with a DNA oligonucleotide complementary to a sequence in the 5' untranslated region of the mRNA, wherein the first base of the DNA oligonucleotide binds within 5 bases from the cap or uncapped penultimate base of mRNA under conditions that permit the DNA oligonucleotide to anneal to the sequence and form a DNA/RNA hybrid; (3) introducing to the sample one or more nucleases that selectively degrade the DNA/RNA hybrid resulting in capped and uncapped fragments comprising no more than 5 bases of the mRNA, wherein the one or more nucleases is nuclease S1, RNAse H, or another 5' exonuclease; (4) separating the capped and uncapped fragments in the sample by chromatography; and (5) determining the relative amount of 
State of the Art
Wisniewski (Wisniewski et al. 2002. PNAS, JBC 277(32), p.28400–28410) teaches the generation of 19-nt fragment at a high efficiency from RT RNase H cleavage of a RNA/DNA hybrid consisting of a 1-nucleotide RNA 5’ overhang (i.e. the first base of the DNA oligonucleotide binds within 5 bases from the cap or uncapped penultimate base of mRNA) in comparison to cleavage products generated from blunt end hybrid substrates.  Wisniewski further teaches that there was a reduction in the 18-nt primary product formation and the 15-nt product was produced at a noticeably lower efficiency. Interestingly, Wisniewski teaches that the 8-nt product was eliminated (pg. 28404, column 1, paragraph 2).  Wisniewski further teaches that similar results were obtained with 3-nt and 5-nt RNA 5’ overhangs (pg. 28404, column 1, paragraph 2) and that smaller cleavages were facilitated only in the presence of overhangs of 7-nt and longer (pg. 28404, column 2, paragraph 1) suggesting that short RNA 5’ overhangs restrict the realignment of RT for efficient secondary cleavage (pg. 28404, column 1, paragraph 3).

Regarding S1 nuclease, McDevitt (US2002/0197622A1) teaches that S1 nuclease, an endonuclease specific for single-stranded nucleic acids, may recognize and cleave limited regions of mismatched base pairs in DNA:DNA or DNA:RNA duplexes (0537). McDevitt further teaches that normally for S1 Nuclease to recognize and cleave a duplex a mismatch of at least about four consecutive base pairs is required (0537).  McDevitt’s disclosure suggest that S1 nuclease, given its preference towards single-stranded nucleic acids, would increase internal fragments which would be indistinguishable from any uncapped fragments based on a generic separating step.
Huang (Huang et. al. 2013. Analytical Biochemistry 435, 35–43) teaches that “every RNA molecule in an RNA sample should be chemically identical in that the number of the nucleotides in an RNA, the sequence and the chemical identity of the 5ʹ-end and the 3ʹ-end are all the same” (p. 35, last paragraph).  Huang’s disclosure teaches us that production of different fragment lengths including internal fragments each having their own nucleotide sequence would obscure the chromatographic separation and differentiation of capped and uncapped fragments based on a generic separating step.
Breadth of the Claims
The claim of the instant application recite “an mRNA sample comprising capped mRNA and uncapped mRNA”. This broadly encompass a mixture of capped and uncapped RNA, of which many internal fragments can be generated upon nuclease cleavage.  

The claim of the instant application recite “one or more nucleases”. Claim 13 further sets forth that the nuclease is a nuclease S1, RNAse H, or another 5' exonuclease, which broadly encompass multiple species of nucleases all with different cleavage preferences.  
The claim of the instant application recite “separating the capped and uncapped fragments in the sample by chromatography”. This broadly encompass many types of chromatography separating techniques. 
Guidance of the Specification
The specification does not provide any working examples of the claims.  The specification does discloses that additional nucleases that may be utilized, either alone or in combination, in embodiments of the invention include Benzonase®, Nuclease Pl, Phosphodiesterase II, RNase A, and RNase Tl (0059). However, there is no actual reduction to practice for the claimed invention as broadly claimed in which S1, RNAse H, or another 5' exonucleaseselectively degrade the DNA/RNA hybrid resulting in capped and uncapped fragments comprising no more than 5 bases of the mRNA, and no actual reduction to practice for separating the capped and uncapped fragments.   Additionally, there is no disclosure on how one would resolve the internal fragments of the capped mRNA from the 5’ end fragments from the uncapped mRNA giving Wisniewski’s teachings that RNase H generates many internal cuts from capped and uncapped mRNA (pg. 28407, column 2, 2nd sentence).  The specification does disclose that the invention is not limited by the type and size of DNA oligonucleotide which can comprises between 10-80 nucleotides (0056); however is also no single reduction to practice for the length(s) of DNA oligonucleotide needed to anneal to the mRNA to produce the claimed fragments.   Therefore, one of ordinary skill in the art has not been provided 
Experimentation Required
In order to practice the claimed invention, an immense amount of experimentation would be required. To practice the invention as broadly claimed, it would be necessary for one of ordinary skill in the art to systematically test different combinations of nucleases, DNA oligonucleotide lengths, and separating techniques in order to quantify the percentage of capped mRNA. Given the lack of guidance, such experimentation would amount to trial and error experimentation without any specific guidance as to which combination is likely to be successful. Accordingly, practicing the invention as broadly claimed would require a massive amount of highly unpredictable experimentation. Taking into consideration the factors outlined above, including the nature of the invention, the breadth of the claims, the state of the art, the guidance provided by the applicant and the specific examples, it is the conclusion that an undue experimentation would be required to make and use the invention as claimed.

Response to Arguments
Applicants argue that “Example 2 describes an exemplary method of chromatographic quantification of capping efficiency of mRNA comprising binding of an exemplary DNA oligonucleotide specifically within one or two bases from the 5' cap, wherein the DNA/RNA hybrid is cleaved by RNAse H, nuclease S1 or another 5' exonuclease. See as filed specification at Example 2, paragraphs [0102]-[0105]” on page 7.  Applicant also argue on page 7 that “any uncapped internal fragments are separated from the capped mRNA fragments of claimed length, by chromatography, and that the capped fragments generated by the nucleases are quantified, which is very important for mRNA therapeutics”.  Applicant’s arguments have been considered and found not persuasive as the example is not a working example which would be necessary giving the 
Applicants argue that Example 3 “clearly demonstrated the improved protein production of capped mRNA in vivo. The data also showed that mRNA methylated with Capl (2' -O-methylated) resulted in greater protein production than Cap0 (unmethylated)” on page 7 and 8.  Applicant’s arguments have been considered and found not persuasive as they are not commensurate in scope of what is being claimed.  Furthermore, the disclosure of improved protein production from capped mRNA in Example 3 is not a disclosure of a working example of a method of determining mRNA capping efficiency as claimed.

Withdrawn Double Patenting Rejection
The nonstatutory double patenting rejection of claims 1-5, 7-9, 12-13, 16, 19, and 24-25 on the ground of nonstatutory double patenting as being unpatentable over claim 1-15 of U.S. Patent No. 9970047 in the office action of 03 September 2020 has been withdrawn in response to the terminal disclaimer filed 03 December 2020.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the 
No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY N GROOMS whose telephone number is (571)272-3771.  The examiner can normally be reached on M-F 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.N.G./               Examiner, Art Unit 1636